Citation Nr: 1140246	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for posttraumatic stress disorder (PTSD) prior to December 9, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD from December 9, 2010.

3.  Entitlement to compensation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO granted entitlement to service connection for PTSD and assigned an initial noncompensable evaluation, effective April 27, 2005, as well as denied entitlement to compensation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  

In August 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for additional development. 

In a July 2011 rating decision, the AMC increased the Veteran's evaluation for PTSD to a 30 percent rating, effective December 9, 2010.  The issues of entitlement to higher disability evaluations based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  Prior to December 9, 2010, the Veteran's PTSD more nearly approximated occupational and social impairment with mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

2.  From December 9, 2010, the Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

3.  The Veteran has had a service connected disability rating of at least 10 percent since April 2005. 


CONCLUSIONS OF LAW

1.  Prior to December 9, 2010, the criteria for an initial 10 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From December 9, 2010, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a 10 percent rating for multiple noncompensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.324 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in May 2005 and December 2006.  The May 2005 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

The Veteran's claim for initial ratings arise from his disagreement with the initial evaluation for his PTSD disability following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Further, as the resolution of the Veteran's appeal for entitlement to compensation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). 

With respect to the Dingess requirements, in July 2011, the AMC provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeals.

The Veteran was also provided with VA examinations in June 2005 and December 2010.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination is nearly a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since the December 2010 VA examination was conducted.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Increased Evaluation for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Prior to December 9, 2010, the Veteran was assigned an initial noncompensable rating for PTSD.  The Veteran is currently assigned a 30 percent rating for his service-connected PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A noncompensable (zero percent) rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a June 2005 VA PTSD examination report, the Veteran indicated that he was married to his second spouse for the last 33 years, maintained employment with a railroad company for the last 32 years, discussed his two children and extended family relationships as well as friends, and reported that his hobbies included motorcycle riding and playing pool.  He further commented that he had not received mental health treatment or medication for his psychiatric symptoms.  He complained of sleep impairment, decreased concentration, exaggerated startle reflex, sporadic recurrent nightmares and flashbacks, feeling detached and isolated from others, avoiding crowds, and exhibiting hypervigilance as well as negative feelings about his future.  Depressive symptoms were noted to be fairly minimal with no psychotic symptoms or suicidal ideation.  Mental status examination findings were listed as neatly dressed, attentive, cooperative, normal speech, oriented times four, slightly sad and somewhat anxious mood, somewhat blunted affect, average knowledge, no evidence of thought disorder, and intact cognition and memory. 

The examiner, a VA physician, listed a diagnosis of delayed, mild PTSD and assigned a GAF score of 65, commenting that the Veteran appeared to have mild to moderate impairment from a social and recreational standpoint from his illness with isolation, withdrawal, and feeling like a loner such that he did not get out in public very comfortably.  It was further noted that his vocation as well as interpersonal relationships all seemed to be fairly intact and unaffected by his anxiety and depressive symptoms.  However, the examiner highlighted that the Veteran was fairly isolated as a train engineer, interacting with people much less than he would in a different type of work environment. 

In a December 2010 VA PTSD examination report, the Veteran complained of depression, adhedonia, feelings of hopelessness, sleep impairment, psychomotor agitation, fatigue, poor concentration, intrusive thoughts, nightmares, flashbacks, diminished interest in activities, anger outbursts, anxiety, avoidance behaviors, obsessive/ritualistic behavior, irritability, hypervigilance, exaggerated startle response, social isolation, survivor's guilt, poor motivation, decreased motivation to perform yard work, and low self-esteem.  The Veteran indicated that remained married, discussed maintaining relationships with his children, multiple friends, and extended family, and reported hobbies including riding motorcycles, shooting pool, and target practice.  He further reported that he got into a bar fight with another man about 18 months ago. The examiner noted that the Veteran's current psychosocial functioning was mildly to moderately impaired. 

Mental status examination findings were listed as casually dressed, unremarkable psychomotor activity, cooperative, constricted affect, dysphoric mood, intact attention/judgment/insight, mildly impaired memory, average intelligence, oriented, clear speech, good impulse control, moderate problems with activities of daily living, and unremarkable thought processes as well as content.  It was indicated that he had no manic symptoms, episodes of violence, homicidal or suicidal thinking, panic attacks, inappropriate behavior, hallucinations, or delusions.  The Veteran was noted to work as a fulltime locomotive engineer for more than 20 years.  He reported decreased concentration, taking personal days off due to inability to handle stress, and having difficulty following instructions as well as handling increased stress at work.  The examiner diagnosed chronic PTSD and moderate major depression as well as assigned a GAF score of 55, opining that the Veteran's depressive symptoms were secondary to his PTSD symptoms.  


I.  For the Time Period Prior to December 9, 2010

The Board again notes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptomatology to his service-connected PTSD residuals. 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology meets or more nearly approximates the severity of occupational and social impairment contemplated for the 10 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during the time period prior to December 9, 2011.  38 C.F.R. § 4.7 (2011).  

The evidence of record did not show the Veteran received any mental treatment or medications for his service-connected PTSD or exhibited mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  However, the June 2005 VA examiner did specifically note that the Veteran exhibited mild to moderate social impairment with isolation, withdrawal, and feeling like a loner such that he did not get out in public very comfortably.  The examiner also highlighted that the Veteran remained fairly isolated in his occupation as a train engineer, interacting with people much less than he would in a different type of work environment.  His overall GAF score was 65, which is also indicative of mild symptomatology.  Thus, in resolving all  doubt in his favor, the Board finds that the totality of evidence supports the assignment of a 10 percent rating since the Veteran's date of claim, which is April 27, 2005.

However, at no point has the Veteran's PTSD symptomatology met the criteria for a rating in excess of 10 percent during this time period.  Evidence of record reflects that the Veteran's PTSD has been primarily manifested by complaints of minimal depressive symptoms, hypervigilance, decreased concentration, sporadic nightmares/flashbacks, and isolative behaviors.  He has maintained solid employment for over 30 years as well as the enjoyment of a marriage of nearly 40 years.  He also reported strong family and non-family relationships.  The assignment of a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to certain symptoms.  Such was simply no demonstrated.  

Again, the evidence of record continually reflected that the Veteran was well groomed, coherent, logical, had normal memory, maintained a relationship with family, socialized with friends, and exhibited good judgment and insight.  The Board also notes that the Veteran has not been found to exhibit depressed mood, suspiciousness, panic attacks, memory loss, or other symptoms that are characteristic of a 30 percent rating during this time period.  Further, as noted, the assigned GAF score of 65 during this period is clearly indicative of mild symptomatology and mild difficulty in social and occupational functioning.

II.  For the Time Period from December 9, 2010

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7.

At no point during this appeal, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms.  However, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability.

Evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  While the Veteran has some documented symptoms of depressed mood, decreased concentration and motivation, mildly impaired memory, occasional difficulty in dealing with work stress, and reported some episodes of irritability as well as an isolated instance of assaultive behavior, these symptoms have not been shown to affect him on a continuous basis and/or to limit his ability to function independently on a daily basis.

While the December 2010 VA examiner commented that the Veteran had reduced reliability and productivity due to PTSD symptoms, the Board finds that a totality of the evidence reflected that the Veteran's PTSD signs and symptoms more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, during the appeal period, evidence of record reflects that the Veteran maintained the same full time job as a locomotive engineer as well as close relationships with his children, spouse, extended family, and friends.  He also endorsed enjoying multiple hobbies and recreational activities.  Mental status findings showed only mildly impaired memory with normal speech and thought processes as well as intact judgment and insight with no complaints of weekly panic attacks.  Further, the assigned GAF score of 55 during this period is clearly indicative of mild to moderate symptomatology and moderate but not severe impairment in social and occupational functioning due to service-connected PTSD.  Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD during this time period.

Entitlement to a 10 Percent Rating Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service- connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011). 

In this case, the Veteran has been assigned compensable evaluations for his service-connected PTSD during the entire appeal period.  As such, the law is dispositive of the issue on appeal, and the Veteran's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In view of the foregoing, the Board finds that the criteria for entitlement to compensation under the provisions of 38 C.F.R. § 3.324 have not been met during the appeal period. 

Additional Considerations

The Veteran also submitted written statements discussing the severity of his service-connected PTSD.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased PTSD symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased PTSD symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an evaluation in excess of 30 percent for PTSD from December 9, 2010, and for entitlement to compensation under the provisions of 38 C.F.R. § 3.324 must be denied.    Entitlement to an initial rating of 10 percent (but no higher) for PTSD for the time period prior to December 9, 2010, is warranted.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reported full-time employment at his December 2010 VA examination.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).













(CONTINUED NEXT PAGE)

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent evaluation is granted for PTSD for the time period prior to December 9, 2010. 

Entitlement to an evaluation in excess of 30 percent for PTSD from December 9, 2010, is denied.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


